Case 0:19-cv-61190-BB Document 66 Entered on FLSD Docket 08/27/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-61190-BLOOM/Valle

 FERN KOTTLER,

        Plaintiff,

 v.

 GULF COAST COLLECTION
 BUREAU, INC.,

        Defendant.
                                       /

                             NOTICE OF CHANGE OF ADDRESS

        Notice is hereby given that attorney Scott D. Owens, appearing in this matter for Plaintiff

 Fern Kottler, has relocated his physical office to the following location:


                                       Scott D. Owens, P.A.
                                         2750 N 29th Ave.,
                                             Suite 209A
                                    Hollywood, Florida 33020
                                         Tel: 954-589-0588
                                        Fax: 954-337-0666
                                   Email: scott@scottdowens.com


                                               Respectfully submitted,

                                               s/ Scott D. Owens
                                               Scott D. Owens, Esq.
                                               Scott D. Owens, P.A.
                                               2750 N 29th Ave., Ste. 209A
                                               Hollywood, FL 33020
                                               Tel: 954-589-0588
                                               Fax: 954-337-0666
                                               Email: scott@scottdowens.com
Case 0:19-cv-61190-BB Document 66 Entered on FLSD Docket 08/27/2020 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 27, 2020, I electronically filed the foregoing

 document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

 being served this date via U.S. Mail and/or some other authorized manner for those counsel or

 parties below, if any, who are not authorized to received electronically Notices of Filing.



                                               By: s/ Scott D. Owens
                                               Scott D. Owens, Esq.
